Tribute
Ladies and gentlemen, I have the sad duty of informing you of the deaths of a fellow Member and a former fellow Member.
Our fellow Member Fausto Correia died yesterday morning. He was born on 29 October 1951 in Coimbra and was only 55 years old. He leaves a wife and three sons. An illustrious career as a barrister, journalist and then a politician in Portugal followed after he finished law school at university in his home town of Coimbra. He was for a long time a Member of the Portuguese Parliament as well as Minster of State under Prime Minister António Guterres. He had been a Member of the European Parliament since 2004. Fausto Correia was and remains famous and well-loved in Portugal for his unremitting, life-long mission to establish democracy and his dedication to the core values of fraternity and neighbourliness. Fausto Correia will be sorely missed by his family, his friends and by us, his fellow Members.
A book of condolences for messages of sympathy from Members and staff of the European Parliament will be open during this week's sitting on Wednesday and Thursday at the front of the Chamber.
It is with great sadness that we learnt of the death of our former fellow Member Christian de la Malène, who was a Member of the European Parliament on two occasions - from 1959 to 1961 and from 1962 to 1994. Christian de la Malène, who was also a former Minister and Senator under President De Gaulle, died on 26 September at the age of 86. As a former Chairman of the Group of European Progressive Democrats and the Group of the European Renewal and Democratic Alliance, Christian de la Malène was a convinced European in heart and mind. He dedicated his long life to a strong and democratic Europe, and a political community.
Christian de la Malène was a colleague and friend who will be remembered for his humanism and his political commitment. On this note we wish to commemorate him in gratitude.
A moment's silence, please, in remembrance of our deceased colleague.
(The assembly rose and observed one minute's silence).